UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6566


CARLOS WOODS,

                      Petitioner - Appellant,

          v.

ATTORNEY GENERAL OF THE STATE OF MARYLAND,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-01260-WDQ)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Woods, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos        Woods       appeals      the       district     court’s       order

denying    his    motion       for    an    extension        of    time   to   appeal     or,

alternatively, to reopen the period to appeal the dismissal as

time-barred of his 28 U.S.C. § 2254 (2006) petition for a writ

of habeas corpus.          We affirm.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s judgment of dismissal was entered

on the docket on December 3, 2012.                      Woods did not file a notice

of    appeal.      On     March      15,   2013,    the      district     court      received

correspondence          from    Woods       requesting        that      the    December    3

judgment    be    “recalled”         so    that    he    could     appeal      it.     Woods

claimed in this and in ensuing correspondence that he learned of

the    judgment    on     March      7,    2013.     Woods        had   been   transferred

between facilities in the Bureau of Prisons on November 5, 2012

and claims that, at some unspecified point after he arrived at

the United States Penitentiary Lewisburg (“USP Lewisburg”), he

“wrote    the     court    to     inform     [it]       of   [his]      address      change.”

                                              2
The docket in this case, however, shows no correspondence from

Woods between October 13, 2012 and January 29, 2013.                                The copy

of    the     district       court’s          judgment       sent       to      Woods       on

December 3, 2012 had been returned as undeliverable.

             The     district      court           construed      Woods’        March       15

correspondence as a motion for an extension of time to appeal

or, alternatively, to reopen the period to appeal.                               The court

denied the motion, determining that Woods was not entitled to

relief    under    Rule    4(a)(5)      and       that,   even     if    Woods       met   the

requirements for reopening the appeal period under Rule 4(a)(6), 1

it   would   not    exercise      its    discretion          to   reopen       the    appeal

period.

             On appeal, we confine our review to the issues raised

in the Appellant’s brief.                See 4th Cir. R. 34(b).                      Because

Woods’ informal brief does not challenge the district court’s

determination      that    he   was     not       entitled   to    relief      under       Rule

4(a)(5),     he    has    forfeited     appellate         review    of       that    ruling.

Wahi v.     Charleston     Area   Med.        Ctr.,    Inc.,      562    F.3d       599,    607

(4th Cir. 2009).

      1
       Under Rule 4(a)(6), a district court may reopen the appeal
period for fourteen days if it finds that: (1) a party entitled
to notice of entry of judgment did not receive notice within
twenty-one days after entry; (2) the party moved to reopen the
appeal period within 180 days of judgment or within fourteen
days of receiving notice of judgment, whichever is earlier; and
(3) no party would be prejudiced. Fed. R. App. P. 4(a)(6).



                                              3
              With respect to the district court’s ruling denying

Woods     relief    under   Rule      4(a)(6),   the   rule     is   permissive    and

allows a district court to deny a motion to reopen even if the

movant meets the rule’s three requirements.                      See In re Jones,

970 F.2d 36, 39 (5th Cir. 1992) (noting that Rule 4(a)(6) is

discretionary).           Because Woods’ failure to keep the district

court apprised of his address change led to his not receiving

the dismissal order in a timely manner, 2 the district court did

not   abuse    its    discretion       in   denying     him   relief     under    Rule

4(a)(6).      See Benavides v. Bureau of Prisons, 79 F.3d 1211, 1214

(D.C. Cir. 1996) (“If in a particular case the movant is at

fault-if the movant negligently failed to notify the clerk of

his change of address, for example-then the district court may,

in its discretion, deny relief under Rule 4(a)(6).”); Jones,

970 F.2d at 39 (stating standard of review).

              Accordingly,       we   affirm     the   district      court’s    order.

We dispense        with   oral   argument       because   the    facts    and    legal




      2
        Although Woods was transferred to USP Lewisburg on
November 5, 2012, he did not notify the district court clerk of
his change of address until January 30, 2013, when the court
received correspondence from Woods bearing the USP Lewisburg
address.    Woods does not suggest any reason for the nearly
three-month delay.



                                            4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5